Citation Nr: 1622261	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  06-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for cerebral and cerebellar atrophy.

3.  Entitlement to service connection for paralysis and muscle weakness of the bilateral lower extremities.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine, elbows, hips, knees, wrists, ankles, feet, and hands.

5.  Entitlement to service connection for fibromyalgia with chronic fatigue.

6.  Entitlement to an initial rating for degenerative joint disease of the dorsal spine in excess of zero percent prior to January 4, 2006, and in excess of 10 percent thereafter.

7.  Entitlement to a rating for myofascial pain syndrome with mild degenerative joint disease of the right shoulder (right shoulder disability), in excess of 10 percent prior to March 31, 2010, and in excess of 20 percent thereafter.

8.  Entitlement to a rating for myofascial pain syndrome with mild degenerative joint disease of the left shoulder (left shoulder disability) in excess of 10 percent prior to January 4, 2006, and in excess of 20 percent thereafter.

9.  Entitlement to individual unemployability.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


REMAND

The Veteran served on active duty from January 1967 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2006, the RO increased the disability ratings for degenerative joint disease of the dorsal spine from zero to 10 percent disabling and the left shoulder disability from 10 to 20 percent, effective January 4, 2006.  In May 2010, the RO increased the disability rating for the right shoulder disability from 10 to 20 percent effective, March 31, 2010.  As none of the increases satisfied the appeals in full, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2010, the RO granted service connection for depressive disorder, which had previously been on appeal after being denied by the RO's August 2004 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 19, 2015, the Veteran expressly revoked the power of attorney for Disabled Veterans of America.  Thus, he is self-represented in this appeal.

On his VA Form 9, dated July 2006, the Veteran requested a videoconference hearing before a member of the Board.  To date, the Veteran has had to reschedule the hearing six times due to illness.  Most recently, the Veteran was scheduled for a hearing in May 2015.  Prior to the hearing, he reported that he was unable to attend because he received notice just two days before the hearing after being released from the hospital.  He explained that he was unable to drive to the hearing because he was under the influence of physician-prescribed narcotic pain medication.  Given that the most recent notice may not have been timely received, the Board finds that the case should be remanded for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via video conference at his local RO in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

